                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL WILDLIFE                          )
REFUGES, et al.,                                             )
                                                             )
                                  Plaintiffs,                )
                                                             )        3:19-CV-00216 (JWS)
                                                             )
                                                             )
DAVID BERNHARDT, et al.,                                     )
                                                             )
                          Defendants.                        )
_______________________________________________

                                            ORDER

       Having reviewed and fully considered the State of Alaska’s Non-Opposed Motion for

an extension of time to file its opposition brief in the above-captioned case,

       IT IS HEREBY ORDERED that the State of Alaska's motion is GRANTED. The

State of Alaska shall file its opposition brief on or before March 9, 2020.

       DATED this 21st day of February 2020.



                                       /s/ JOHN W. SEDWICK
                             SENIOR JUDGE, UNITED STATES DISTRICT COURT




         Case 3:19-cv-00216-JWS Document 37 Filed 02/21/20 Page 1 of 1
